DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 9, 14-15 and 17 are objected to because of the following informalities:  
With regard to claim 1: Lines 14-15 of the claim, it appears the limitation “the assembly opening” should be --the first assembly opening--.
With regard to claim 6: Lines 4 and 7 of the claim, it appears the limitation “the assembly opening” should be --the first assembly opening--.  Line 24 of the claim, it appears the limitation “the reference plane” should be –the geometric reference plane-- for consistency of the claim language.
With regard to claim 9:  Line 10 of the claim, it appears “pf” should be --of--.
With regard to claim 14: Lines 11 and 12 of the claim, it appears the limitation “the reference plane” should be –the geometric reference plane-- for consistency of the claim language.
With regard to claim 15: Line 5 of the claim, it appears the limitation “the assembly opening” should be --the first assembly opening--.
With regard to claim 17: Lines 15 and 19 of the claim, it appears the limitation “the assembly opening” should be --the first assembly opening--.  Lines 21 and 33 of the claim, it appears the limitation “the fastening surface” should be the --the planar fastening system-- for consistency of the claim language.  Line 18 of the claim, it appears the limitation “the bore” should be --the first bore--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-9,  11, 13-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2: The limitation “the entire circumference” found in line 13 of the claim lacks sufficient antecedent basis.
With regard to claim 6: Lines 7-10, the scope of the claim is unclear as the subject matter is confusingly worded.  It’s unclear if the first peripheral portion or the connector opening lies closer to a second peripheral portion.  Line 22-25, it’s unclear as how to the first flange surface region is more remote in comparison to the second flange surface region.  What element is the remoteness relative to?
With regard to claim 7: Line 8 of the claim, the limitation “the two assembly openings” lacks sufficient antecedent basis.  Line 10 of the claim, the limitation “the screw head” lacks sufficient antecedent basis.  Line 14 of the claim, the limitation “the outer periphery” lacks sufficient antecedent basis.  Line 16 of the claim, the limitation “the screw head” lacks sufficient antecedent basis.
With regard to claim 11: Line 11 of the claim, the limitation “the collar longitudinal end” lacks sufficient antecedent basis.
With regard to claim 14: Line 4 of the claim, the limitation “the first flange surface region” lacks sufficient antecedent basis.  Lines 5-6 and 9 of the claim, the limitation “the geometric reference plane” lacks sufficient antecedent basis. Lines 7, 10-11 and 16 of the claim, the limitation “the second flange surface region” lacks sufficient antecedent basis.  
With regard to claim 17: Line 24 of the claim, the limitation “the collar longitudinal end” lacks sufficient antecedent basis.
With regard to claim 18: Lines 6-7 of the, the limitation “the second assembly opening” lacks sufficient antecedent basis.
With regard to claim 19: Line 7-8 of the claim, the limitation “the first flange surface region” lacks sufficient antecedent basis.  Line 8 of the claim, the limitation “the second flange surface region” lacks sufficient antecedent basis.
With regard to claim 20: It’s unclear as to how the housing protrudes into itself.  Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinz et al. (DE 10 2005 007 806 A1).
With regard to claim 1: Heinz et al. discloses an assembly (figs. 1-9) comprising:
a housing (10) (fig. 1); 
a flange (22, mounting flange) having a first flange side (left side) and opposite thereto a second flange side (right side) ; 
a collar (16) which either is part of the housing (10) (figs. 1 and 2); 
wherein the collar (16) extends into a connector opening (26) of the flange (22) (figs. 1-2);
the flange (22) has a first assembly opening (37) spaced from the connector opening (25) (fig. 3); and
a depression (X) running around  the  assembly opening (37) on the first flange side (left side of flange 22) (fig. 1); 
wherein the depression (A) includes an inner periphery (B) running laterally along  an entire circumference of the  first flange side (left side of flange 22) spaced from the first assembly opening (37 at top of the flange) (figs. 2-3).

    PNG
    media_image1.png
    550
    860
    media_image1.png
    Greyscale

Fig. 2: Heinz et al. (DE 10 2005 007 806 A1).
With regard to claim 2: Heinz et al. discloses that the flange (22) includes a second assembly opening (37 on right side of flange 22) spaced apart from the connector opening (25) (fig. 2); 
the connector opening (25) is disposed between the first assembly opening (37 on left side of flange 22) and the second assembly opening (37 on right side of flange 22) (fig. 2);  and 
the first flange side (left side) includes a second depression (M) running about the second assembly opening;
the second depression (M) includes an inner periphery (N) along the entire circumference of the  second assembly opening (37 on right side of flange 22) spaced from the second assembly opening (37 on right side of flange 22) (fig. 2).
With regard to claim 3:  The depression (A) of Heinz et al. comprises an annular groove (fig. 3)).
With regard to claim 5:   Heinz et al. discloses a width (outer diameter) of the depression is uniform  along the entire depression (figs. 1-2).
With regard to claim 6:  Heinz et al. discloses that the first assembly opening (37) has a first peripheral portion (X) contiguous to a first flange surface region (36) on the first flange side (left side of flange 22) (fig. 1-2);
the first assembly opening (37) has a second peripheral portion (Y) lying closer in comparison the connector opening (26) than  the first peripheral portion (X)  (fig. 2);
the first flange side (left side of flange 22)  comprises a second flange surface region contiguous to  the second peripheral portion (Y) (figs. 1-2);
the first flange surface region and the second flange surface region on the external side thereof are bordered by the depression (A) (fig. 2);
the second flange side (right side of flange 22)  includes a periphery of the connector opening (26) and a surface region adjacent to the connector opening (25) defining a geometric reference plane (top major horizonal surface of flange 22).  As best understood,  Heinz et al. discloses  a first flange surface region (36) is more remote in comparison to the second flange surface region (bottom surface of flange 22) in a direction perpendicular to the reference plane (horizontal plane coplanar with the top surface of flange 22) (figs. 12).
With regard to claim 7: Heinz et al. discloses two screws (42) (fig. 2; par. 0027);
wherein in a use state in which in each case one screw (42) proceeding from the first flange side is inserted into in each case one of the two assembly openings (37) (fig. 2);
on each screw (42) when viewed in a vertical projection of the screw head thereof onto the flange,  a screw head (28)  projects radially outward beyond the inner periphery (B and N)of the depression (fig. 2); and
the outer periphery of the depression (A and M) runs radially outside the screw head (fig. 2).
With regard to claim 8: Heinz et al. discloses  the connector opening (26) is centered in terms of a direction of longitudinal extent of the flange (22) between the first assembly opening (37 on left side of flange 22) and the second assembly opening (37 on right side of flange 22) (figs. 2-3); and 
a respective longitudinal central (vertical) axes of each of the connector opening (26), the first assembly opening (37 on left side of flange 22), and the second assembly opening (37 on right side of flange 22) collectively intersect a geometric longitudinal (horizontal) center line (fig. 3).
With regard to claim 9: Heinz et al. discloses that  the collar (16) extends  into the connector opening (26) such that a collar longitudinal end on the second flange side (right side) projects from the connector opening (26)  in a direction perpendicular to the reference plane beyond said reference plane.
With regard to claim 10: Heinz et al. discloses that the collar is press-fitted (16) into the connector opening and/or welded (30) to the flange (22) (fig. 2).
With regard to claim 11: Heinze et al. a quantitative difference between a spacing of the first flange surface region (36)  from the reference plane in a direction perpendicular to the reference plane,  and the spacing of the second flange surface region (bottom surface of flange 22)  from the reference plane in a direction perpendicular to the reference plane is smaller than or equal to  a spacing of an end face of the collar (16) longitudinal end and the reference plane in a direction perpendicular to the reference plane (fig. 2).
With regard to claim 12: Heinz et al. discloses that the housing (10) of houses a single-piston pump (par. 0020).
With regard to claim 13: Heinz et al. discloses that the first flange surface region (36) and the second flange surface region (bottom surface of flange 22) extend so as to be parallel with the geometric reference plane (horizontal plane) (fig. 2).
With regard to claim 14: Heinz et al. discloses that the first flange surface region (36) extends parallel to or inclined to the geometric reference plane  (horizontal plane coplanar with the top surface of flange 22) (fig. 2); and
the second flange surface region (bottom surface of flange 22) extends inclined (at L) to the geometric reference plane;
a spacing of the second flange surface region (bottom surface of flange 22)  from the reference plane in a direction perpendicular to the reference plane  (horizontal plane coplanar with the top surface of flange 22), when viewed in a direction parallel to  a direction of longitudinal extent,  decreases as  a distance from the connector opening (26) decreases;  and
a peripheral portion of the second flange surface region (bottom surface of flange 22) runs along a circle (formed by opening 37) (figs 1-2).
With regard to claim 15: Heinz et al. discloses a surface (top horizontal surface) of the flange (22) on the second flange side (right side) at least between the connector opening (26) and the first assembly (37) opening extends  parallel to  the reference plane (horizontal plane) (fig. 2).
With regard to claim 16: Heinz et al. discloses that the flange (22)  includes in each case one clearance between the connector opening  (26) and each  assembly opening and 37) (fig. 2).
With regard to claims 17 and 20: Heinz et al. discloses an assembly comprising:
a housing (10) with a planar fastening surface (fig. 1);
a flange (22) having a first flange side (left side) and opposite thereto a second flange side (right side) (fig. 2);
a collar (16) which either is part of the housing (10) (fig. 2);
wherein the collar (16) extends into a connector opening (26) of the flange (22) (fig. 2);
the flange (22) has a first assembly opening (37) spaced from the connector opening (26) (figs. 1-2); and
a depression (A) running around the assembly opening (37) on the first flange side (left side) (fig. 2);
wherein the depression (A) includes an inner periphery (B) running laterally along an entire circumference of the first flange side (left side) spaced from the first assembly opening (37 at top of the flange) (figs. 2-3);
proceeding from the planar fastening surface (20), an insertion opening (18) and a first assembly bore (receiving screw 42) extend into the housing (20); 
the collar longitudinal end is supported on a region of the fastening surface adjacent to the insertion opening (18);
a screw (42) extends through the first assembly opening (37) and the  assembly bore (hole in housing 20 receiving screw 42) (fig. 2);
the flange (22) is attached to the housing (20) by  the screw (42) and (fig. 2); and 
wherein the screw (42) is tightened such that a first flange region of the first assembly opening (37)  contacts the fastening surface (fig. 2).
With regard to claim 18: Heinz et al. discloses proceeding from the fastening surface,  a second assembly bore (aligned with 37 on right side of flange 22) extends into the housing (20) (figs. 1-2); 
a second screw (42) extends through the second assembly opening  and the second assembly bore (37); 
the flange (22) is connected  to the housing by  the second screw (42); and
the second screw (42) is tightened such that a second flange region (left side) of  the second assembly opening (37) contacts the fastening surface (fig. 2; par. 0027).
With regard to claim 19: Heinz et al. discloses that the screw (42) has one screw head with a contact region defined in contact with the flange (22), the contact region of the one screw head lying completely in a flange surface region of the flange  defined by a first and second flange surface region (36) (figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz et al. (DE 10 2005 007 806 A1).
With regard to claim 4:  Heinz et al. discloses a depth of the depression (A) is uniform along (the perimeter of) the entire depression, wherein the flange (22) deforms when screwed (par. 0028).
Heinz et al. does not disclose that the depth is in the range from 0.1 mm to 0.5 mm.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available depths to accommodate deformation upon screwing while allowing increased surface pressure at the contacting areas (48 and 50). Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to assemblies comprising mounting flanges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633